Citation Nr: 1410426	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-22 940	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to February 1967, to include a tour of duty in the Republic of Vietnam.  His decorations include the Purple Heart Medal, the Bronze Star Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that, in pertinent part, denied the above claim. 

In his June 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested to appear at a video conference hearing before a Veterans Law Judge of the Board.  The requested hearing was ultimately scheduled for March 5, 2014.  However, as will be discussed below, in correspondence received on March 5, 2014, the Veteran withdrew his claim on appeal.  As such, his request to testify before the Board is considered withdrawn.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

On March 5, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or his authorized 
representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received on March 5, 2014, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS H. O'SHAY
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


